DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11 and 21-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,945,016. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one of ordinary skill in the art to broaden the claims by removing limitation of the independent instant claims to yield the claims of the patent.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-9, 11 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over McCord (US 2014/0207559), hereinafter referred to as McCord, in view of Korbecki (US 2015/0189355), hereinafter referred to as Korbecki.


9.	Regarding claim 1, McCord discloses a method for gathering analytics, the method comprising: monitoring user interactions of multiple users with a plurality of user compute devices related to at least one of: determining a level of interest of a specified user to an object featured in the base video content provided to a specified user compute device based on an indication of interaction of the specified user with a hotspot included in the base video content, the specified user being associated with the specified user compute device from the plurality of user compute devices (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
selecting specified supplemental content from the multiple supplemental content to present to the specified user compute device based on (i) the indication of interaction (ii) the specified base video content provided to the specified user compute device, and (iii) the level of interest of the specified user to the object (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
dynamically binding the specified base video content and the specified supplemental content to generate a media container (fig. 3-4, paragraphs 38-39 wherein system determines future advertisement to send user based on detected displayed object attributed to user gaze); 
and sending the media container including the dynamically bound specified base video content and the selected specified supplemental content to an endpoint associated with the specified user compute device (fig. 3-4, paragraphs 12 and 60 wherein system provides the user an item contextually related to the advertisement and different from the other content).
However McCord is silent in regards to disclosing a base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content.
Korbecki discloses a base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content (fig. 4-5, paragraph 44-45 wherein advertisement presented is related to content presented or the viewers viewing content).  Korbecki (paragraph 44) provides motivation to combine the references wherein advertisement provides information regarding content being viewed.  All of the elements are known.  Combining the references would yield the instant claims wherein advertisements are related to content being viewed by the viewer.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

10.	Regarding claim 2, McCord discloses the method of Claim 1, further comprising: selecting the base video content from multiple base video content to provide to the specified user compute device based on the indication of interaction and user information associated with the specified user (fig. 1-3, paragraphs 36-37 wherein system monitors user interactions with content being displayed on display device in relation to the profile of the associated user).

11.	Regarding claim 3, McCord discloses the method of Claim 1, wherein: selecting the specified supplemental content to present to the user comprises selecting the specified supplemental content based on user information (fig. 1-3, paragraph 58 wherein system uses behavioral characteristics with other characteristics about the viewer, such as demographic, preferences, shopping behavior, and location, to determine which advertisement to show the user); 
and the user information comprises at least one of demographic information, psychographic information, and geolocation information associated with the specified user (fig. 1-3, paragraph 58 wherein system uses behavioral characteristics with other characteristics about the viewer, such as demographic, preferences, shopping behavior, and location, to determine which advertisement to show the user).

12.	Regarding claim 4, McCord discloses the method of Claim 1, further comprising: receiving user information from the specified user compute device, the user information indicative of a level of interest of the specified user associated with the specified user compute device to the object, and the selecting the specified supplemental content to present to the user comprises selecting the specified supplemental content based on user information (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
and the user information comprises a user profile, the user profile comprising data related to interests of the specified user (fig. 1-3, paragraphs 37-38 wherein profile data may be used to determine advertisements to send the user and/or advertisements not to send the user).

13.	Regarding claim 5, McCord discloses the method of Claim 1 further comprising: receiving data from a sensor associated with the specified user compute device, the data indicative of an engagement of the specified user with the hotspot included in the base video content (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content). 
Korbecki discloses updating the user profile with the data (fig. 1-3, paragraph 62 wherein system will continuously update a database of user engagement level with values of user engagement values based on the monitored eye tracking data received from eye tracker); 
and providing additional supplemental content based on the updated user profile (fig. 1-3, paragraph 44 wherein system may provide advertisement that may be selectable and provide further information about content, provide information about a product or a service).

14.	Regarding claim 6, Korbecki discloses the method of Claim 1, wherein: the interactions comprise sharing at least one of the base video content or a supplemental content (fig. 1-3, paragraphs 121 wherein user device can implement content sharing via sharing sites or social networking sites with other devices via the cloud); 
and the indication of interaction includes information identifying where the shared base video content or the shared supplemental content is shared, how the shared base video content or the shared supplemental content is shared, or with what users the shared base video content or the shared supplemental content is shared (fig. 1-3, paragraph 128 wherein system identifies attributes of viewer, like determining age of viewer or attribute of content being viewed in order to determine adequate content to forward to viewer).

15.	Regarding claim 7, McCord discloses the method of Claim 1, wherein obtaining the indication of interaction includes a number of times that a user from the users of the plurality of user compute devices interacts with the base video content or with a supplemental content from the multiple supplemental content, a level of interaction of the user with the base video content or the supplemental content, whether at least one of the one or more products or services is placed into a shopping cart, or whether at least one of the one or more products or services is purchased (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content).

16.	Regarding claim 8, McCord discloses the method of Claim 1 further comprising: obtaining data from an eye-tracker associated with the specified user compute device, the data indicative of a level of focus of the specified user associated with the specified user compute device to invoke the hotspot included in the base video content (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
obtaining the data comprises obtaining instances of eyes of the specified user focusing for a threshold period of time on the hotspot included in the base video content (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content).

17.	Regarding claim 9, McCord discloses the method of Claim 1, wherein: the base video content is selected from multiple base video content, the multiple base video content including content viewed at multiple different angles (fig. 1-3, paragraphs 12 and 29 wherein angular position of the device relative to an individual's eyes is used by the system to determine eye gaze in relation to camera and display to determine user interaction and related content to provide); 
and selecting the specified supplemental content comprises selecting different supplemental content for at least two of the multiple angles (fig. 1-3, paragraphs 12 and 29 wherein angular position of the device relative to an individual's eyes is used by the system to determine eye gaze in relation to camera and display to determine user interaction and related content to provide).


18.	Regarding claim 11, Korbecki discloses the method of Claim 10, further comprising: identifying distributors in an upline for the transactions (fig. 1-3, paragraph 38 wherein system provides logo data for broadcasters' or providers' logos in the media guidance data); 
and logging the transactions with each of the distributors in the upline (fig. 1-3, paragraph 47 wherein user logging into the system or otherwise identifying themselves for personalized media and transactions).

19.	Regarding claim 21, McCord discloses an apparatus, comprising: a memory; and a processor operatively coupled to the memory, the processor configured to, monitor user interactions of users of a plurality of user compute devices related to at least one of: determine a level of interest of a specified user to an object featured in the base video content provided to a specified user compute device based on an indication of interaction of the specified user with a hotspot included in the base video content, the specified user being associated with the specified user compute device from the plurality of user compute devices (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
select specified supplemental content from the multiple supplemental content to present to the specified user compute device based on (i) the interaction information (ii) the specified base video content provided to the specified user compute device, and (iii) the level of interest of the specified user to the object (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
dynamically bind the specified base video content and the specified supplemental content to generate a media container (fig. 3-4, paragraphs 38-39 wherein system determines future advertisement to send user based on detected displayed object attributed to user gaze); 
and send the media container including the dynamically bound specified base video content and the selected specified supplemental content to an endpoint associated with the specified user compute device (fig. 3-4, paragraphs 12 and 60 wherein system provides the user an item contextually related to the advertisement and different from the other content).
However McCord is silent in regards to disclosing multiple base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content.
Korbecki discloses multiple base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content (fig. 4-5, paragraph 44-45 wherein advertisement presented is related to content presented or the viewers viewing content).  Korbecki (paragraph 44) provides motivation to combine the references wherein advertisement provides information regarding content being viewed.  All of the elements are known.  Combining the references would yield the instant claims wherein advertisements are related to content being viewed by the viewer.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.  

20.	Regarding claim 22, McCord discloses the apparatus of claim 21, wherein the processor is further configured to: receive user information from the specified user compute device, the user information indicative of a level of interest of the specified user associated with the specified user compute device to the object, and the selecting the specified supplemental content to present to the user comprises selecting the specified supplemental content based on user information (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
and the user information comprises a user profile, the user profile comprising data related to interests of the specified user (fig. 1-3, paragraphs 37-38 wherein profile data may be used to determine advertisements to send the user and/or advertisements not to send the user).

21.	Regarding claim 23, Korbecki discloses the apparatus of claim 21, wherein the processor is further configured to: monitoring one or more social networks for one or more trending topics, the supplemental content to be presented to the specified base user compute device being based on the one or more trending topics (fig. 1-3, paragraph 74 wherein user engagement in conversations with other users is monitored and analyzed for trending or popular topics).

22.	Regarding claim 24, McCord discloses the apparatus of claim 21, wherein the processor is further configured to: retrieve a number of times that a user from the users of the plurality of user compute devices interacts with the base video content or with a supplemental content from the multiple supplemental content, a level of interaction of the user with the base video content or the supplemental content, whether at least one of the one or more products or services is placed into a shopping cart, or whether at least one of the one or more products or services is purchased (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content).

23.	Regarding claim 25, McCord discloses the apparatus of claim 21, wherein the processor is further configured to: receive data from a sensor associated with the specified user compute device, the data indicative of a level of interest of the specified user associated with the specified user compute device (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content).
Korbecki discloses updating the user profile with the data (fig. 1-3, paragraph 62 wherein system will continuously update a database of user engagement level with values of user engagement values based on the monitored eye tracking data received from eye tracker);
and providing additional supplemental content based on the updated user profile (fig. 1-3, paragraph 44 wherein system may provide advertisement that may be selectable and provide further information about content, provide information about a product or a service).

24.	Regarding claim 26, Wood discloses a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the instructions comprising code to cause the processor to: determine a level of interest of a specified user to an object featured in the base video content provided to a specified user compute device based on an indication of interaction of the specified user with a hotspot included in the base video content, the specified user being associated with the specified user compute device from the plurality of user compute devices (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content); 
select specified supplemental content from the multiple supplemental content to present to the specified user compute device based on (i) the interaction information (ii) the specified base video content provided to the specified user compute device, and the level of interest of the user associated with the specified user compute device (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content);
dynamically bind the specified base video content and the specified supplemental content to generate a media container (fig. 3-4, paragraphs 38-39 wherein system determines future advertisement to send user based on detected displayed object attributed to user gaze); 
and send the media container including the dynamically bound specified base video content and the selected specified supplemental content to an endpoint associated with the specified user compute device (fig. 3-4, paragraphs 12 and 60 wherein system provides the user an item contextually related to the advertisement and different from the other content).
However McCord is silent in regards to disclosing monitor user interactions of users of a plurality of user compute devices related to at least one of: a base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content.
Korbecki discloses monitor user interactions of users of a plurality of user compute devices related to at least one of: a base video content or multiple supplemental content, each supplemental content from the multiple supplemental content associated with one or more products or services identified in the base video content (fig. 4-5, paragraph 44-45 wherein advertisement presented is related to content presented or the viewers viewing content).  Korbecki (paragraph 44) provides motivation to combine the references wherein advertisement provides information regarding content being viewed.  All of the elements are known.  Combining the references would yield the instant claims wherein advertisements are related to content being viewed by the viewer.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

25.	Regarding claim 27, McCord discloses the non-transitory processor-readable medium of claim 26, wherein the instructions include code to cause the processor to: receive user information from the specified user compute device, the user information indicative of a level of interest of the specified user associated with the specified user compute device to the object, and the selecting the specified supplemental content to present to the user comprises selecting the specified supplemental content based on user information (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content);; 
and the user information comprises a user profile, the user profile comprising data related to interests of the specified user (fig. 1-3, paragraphs 37-38 wherein profile data may be used to determine advertisements to send the user and/or advertisements not to send the user).
.

26.	Regarding claim 28, McCord discloses the non-transitory processor-readable medium of claim 26, wherein the instructions include code to cause the processor to: receive data from a sensor associated with the specified user compute device, the data indicative of a level of interest of the specified user associated with the specified user compute device (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content).
Korbecki discloses updating the user profile with the data (fig. 1-3, paragraph 62 wherein system will continuously update a database of user engagement level with values of user engagement values based on the monitored eye tracking data received from eye tracker);
and providing additional supplemental content based on the updated user profile (fig. 1-3, paragraph 44 wherein system may provide advertisement that may be selectable and provide further information about content, provide information about a product or a service).

27.	Regarding claim 29, McCord discloses the non-transitory processor-readable medium of claim 26, wherein the code to cause the processor to obtain the user interaction information includes code to cause the processor to: retrieve a number of times that a user from the users of the plurality of user compute devices interacts with the base video content from the multiple base video content or with a supplemental content from the multiple supplemental content, a level of interaction of the user with the base video content or the supplemental content, whether at least one of the one or more products or services is placed into a shopping cart, or whether at least one of the one or more products or services is purchased (fig. 1-3, paragraphs 13 and 35-37 wherein system determines if a user’s eyes are focused for a predetermined amount of time on the advertisement as opposed to the other content)..

28.	Regarding claim 30, Korbecki discloses the non-transitory processor-readable medium of claim 26, wherein the code to cause the processor to obtain the user interaction information includes code to cause the processor to: obtain data associated with the sharing the base video content or the supplemental content by distributors in a downline in a multi-level-marketing organization (fig. 1-3, paragraphs 121 wherein user device can implement content sharing via sharing sites or social networking sites with other devices via the cloud); 
and retrieve information associated with transactions from shared content (fig. 1-3, paragraph 128 wherein system identifies attributes of viewer, like determining age of viewer or attribute of content being viewed in order to determine adequate content to forward to viewer).

Conclusion
29.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424